05/26/2020



          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 19-0636
                                                                        FILE
                                                                        MAY 26 2020
                                                                     Bowen C3reenv,
                                                                   .1erk of Suprerrh
                                                                  --
 IN THE MA I LER OF:                                                  'ctrog, of Mont.



 V.A.L. and J.D.L.,                                                   ORDER

             Youths in Need of Care.




       The State of Montana has moved to dismiss Father's appeal in this matter and has
further filed a "Notice to the Court" regarding the pending Anders motion in Mother's
appeal.
       On March 30,2020,this Court issued an Order advising Father, via counsel, that his
Opening Brief was overdue in this matter. The Order provided that the brief was due no
later than April 29, 2020.
       Father, via counsel, filed and served the Opening Brief on April 30, 2020. On that
same day, the State filed the present motion to dismiss, arguing that this Court should
dismiss Father's appeal because the brief was not filed by April 29.
       M.R.App.P. 16(1)provides in part that counsel shall note in a motion that opposing
counsel has been contacted concerning the motion and whether opposing counsel objects
to the motion. The Rule advises,"Failure to include this statement may result in denial of
the motion." The State has failed to abide by the Rule in the present instance. Moreover,
this Court has already accepted and filed Father's Opening Brief.
       The State further offers a "Notice to the Court" that an Anders motion and brief has
been filed in Mother's appeal in this matter. The Appellate Rules do not provide for such
filing, nor is such filing necessary. We further note that the State's filing goes beyond mere
"notice," but further offers argument as to why the Anders motions should be granted. Such
argument is improper and will not be considered.
     THEREFORE,
     IT IS ORDERED that the motion to dismiss is DENIED.
     IT IS FURTHER ORDERED that the argument the State offers within the "Notice
to Courr SHALL NOT BE CONSIDERED.
                  `C
      DATED this ZL day of May,2020.




                                                       Chief Justice




                                                        a


                                                                      f—
                                                           Justices




                                       2